 

Exhibit 10.03

 

February 15, 2012

 

Alex Lustberg

39 Park Terrace

Mill Valley, California 94941

 

Dear Alex:

 

Congratulations! I am pleased to extend to you an offer of employment as VP
Marketing with Lyris Inc., in the Marketing department reporting to Wolfgang
Maasberg, CEO. Your employment commencement date is February 28, 2012 and you
will be working in our Emeryville, CA office.

 

The terms of this offer include:

 

·Your annualized compensation will be $210,000.00;

·Participation in the Lyris Executive Bonus Plan at target level 20% of your
base salary paid quarterly which is based on company performance, individual
objectives, and subject to board approval. Payment of your first two quarterly
bonuses will be at 100%.

·A sign-on bonus of $5,000 (net) to be included in first pay period.

·Medical, dental and vision plans;

·Flexible Spending Accounts for Healthcare & Dependent care;

·Life Insurance and LTD;

·15 days paid vacation per year;

·Participation in the Lyris 401(k) matching plan;

·A stock option grant of 450,000 shares, pending board approval, subject to the
terms of the operative Stock Option Plan and executed Stock Option Agreement,
and whose price will be set based on the authorization of the Compensation
Committee of the Board of Directors.

·For the avoidance of doubt, for the purpose of your entitlement to the vesting
of your shares, If Lyris is acquired or undergoes a change of control (as
defined in the J.L. Halsey 2005 Amended and Restated Equity Based Compensation
Plan) within 24 months of your employment and your employment is terminated
without cause by the acquiring entity, any unvested options shall immediately
vest.

 

If Lyris is acquired or undergoes a change in control and, as an executive, you
are terminated “Without Cause” within two years (24 months) following a change
in control, you shall be entitled to:

 

·Base salary through the date of termination of your employment

·Six months base salary, at the rate in effect on the date of termination of
employment

·Full vesting of 100% of the then unvested options based on fair market value at
purchase

·COBRA benefits coverage for the executive and his family for up to six months

 

For this purpose, “Cause” shall be defined as (i) your failure to perform your
duties and obligations, hereunder to the satisfaction of the Company, which
failure is either not curable and/or is not remedied within 15 days after
receipt of written notice from the Company; (ii) your commission of an act of
fraud upon, or willful misconduct toward, the Company and/or any of its
affiliates; (iii) your material breach of the PIIA, which in any case is not
remedied within 15 days after receipt of written notice from the Company or
Board of Directors of the Company; (iv) your conviction of a felony (or a plea
of nolo contender thereto) or any crime involving moral turpitude; or (v) your
failure to carry out or comply with, in any material respect and directive of
the Board consistent with the terms of the PIIA, which is not remedied within 15
days after receipt of written notice from the Board or the Company. Any written
notice from the Board or the Company pursuant to termination for cause shall
specifically identify the failure that it deems to constitute Cause.

 

 

 

  

As a condition of your employment, you will be required to sign the Lyris’
Proprietary Information and Inventions Agreement (“PIIA”) and to provide the
Company with documents establishing your identity and right to work in the
United States. Those documents must be provided to the Company within three
business days of your employment start date.

 

We wish to impress on you that you must not bring to the Company any
confidential or proprietary information or material of any former employer,
disclose or use such information or material in the course of your employment
with the Company, or violate any other obligation to your former employers.

 

In addition, the Company reserves the right to conduct a background
investigation and/or reference check on all of its potential employees. Your
offer of employment is contingent upon satisfactory completion of such
background investigation and/or reference check, if any, in the sole discretion
of the Company. All such background investigations and/or reference checks shall
be conducted in accordance with applicable state and federal laws.

 

You agree and understand that employment with Lyris Inc. is “at-will,” meaning
that it is not for any specified period of time and can be terminated by you or
by Lyris Inc. at any time, with or without advance notice, and for any or no
particular reason or cause. You agree and understand that it also means that job
duties, title and responsibility and reporting level, compensation and benefits,
as well as personnel policies and procedures, may be changed at any time at-will
by Lyris Inc. You understand and agree that nothing about the fact or the
content of this Agreement is intended to, nor should be construed to, alter the
at-will nature of your employment with Lyris Inc.

 

Again, I am pleased to extend this offer and look forward to your acceptance of
this position. Please sign and date this letter on the spaces provided below to
acknowledge your acceptance of the terms of this agreement and return this
letter to Sophia Coyle in Human Resources via email at (scoyle@lyris.com) or via
fax (408) 351-9199 (private fax). This offer will remain in effect for a period
of one week from receipt. This offer will expire if not accepted by 5pm on
Tuesday, February 21st, 2012.

 

Congratulations and welcome to the Lyris Team!

 

Sincerely,

 

Helen A. Pass

Senior Director, Human Resources

 

I agree to and accept employment with Lyris on the terms and conditions set
forth in this agreement. I understand and agree that my employment with the
Company is at-will.

 

Date: ______         Alex Lustberg

 

 

 

 

 